DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method for wireless communications at a user equipment (UE), comprising: transmitting, to a network device, a first pilot signal within a first set of frequency resources, wherein the first set of frequency resources comprises in-band frequency resources allocated for data communications of the UE; and transmitting, to the network device, a second pilot signal outside the first set of frequency resources and within a second set of frequency resources, wherein: the first set of frequency resources is a subset of the second set of frequency resources, the second set of frequency resources comprising the in-band frequency resources allocated for the data communications of the UE and further comprising out-of-band frequency resources unallocated for the data communications of the UE; and the first pilot signal and the second pilot signal are associated with a same data message.

In regard amended claim 12, the prior arts of record do not teach or disclose a method for wireless communications at a network device, comprising: allocating a first set of frequency resources to a user equipment (UE), the first set of frequency resources comprising in-band frequency resources for data communications of the UE; receiving, from the UE, a plurality of pilot signals distributed across a second set of frequency resources different from the first set of frequency resources, wherein the first set of frequency resources is a subset of the second set of frequency resources, the second set of frequency resources comprising the in-band frequency resources allocated for the data communications of the UE and further comprising out-of-band frequency resources unallocated for the data communications of the UE; performing channel estimation based at least in part on the plurality of pilot signals; and decoding a data message based at least in part on the channel estimation.

In regard amended claim 25, the prior arts of record do not teach or disclose an apparatus for wireless communications at a user equipment (UE), comprising a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a network device, a first pilot signal within a first set of frequency resources, wherein the first set of frequency resources comprises in-band frequency resources allocated for data communications of the UE; and transmit, to the network device base station, a second pilot signal outside the first set of frequency resources and within a second set of frequency resources, wherein: the first set of frequency resources is a subset of the second set of frequency resources, the second set of frequency resources comprising the in-band frequency resources allocated for the data communications of the UE and further comprising out-of-band frequency resources unallocated for the data communications of the UE; and the first pilot signal and the second pilot signal are associated with a same data message.

In regard amended claim 28, the prior arts of record do not teach or disclose an apparatus for wireless communications at a network device base station, comprising a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: allocate a first set of frequency resources to a user equipment (UE), the first set of frequency resources comprising in-band frequency resources for data communications of the UE a user equipment (UE); receive, from the UE, a plurality of pilot signals distributed across a second set of frequency resources different from the first set of frequency resources, wherein the first set of frequency resources is a subset of the second set of frequency resources, the second set of frequency resources comprising the in-band frequency resources allocated for the data communications of the UE and out-of-band frequency resources unallocated for the data communications of the UE; perform channel estimation based at least in part on the plurality of pilot signals; and decode a data message based at least in part on the channel estimation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 04/23/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476